          Case 1:20-cv-03590-JEB Document 65 Filed 04/30/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,

                              Plaintiff,

                       v.                              Civil Action No. 1:20-cv-03590 (JEB)

FACEBOOK, INC.

                              Defendant.



       FEDERAL TRADE COMMISSION’S UNOPPOSED MOTION FOR LEAVE
       TO FILE RESPONSE TO DEFENDANT’S NOTICE OF SUPPLEMENTAL
                         AUTHORITY (ECF No. 64)

       Plaintiff Federal Trade Commission (“FTC”) respectfully moves this Court for leave to

file its Response to Defendant’s Notice of Supplemental Authority (ECF No. 64) regarding AMG

Capital Management, LLC v. FTC, No. 19-508 (U.S. Apr. 22, 2021). As outlined in the FTC’s

Response (attached as Ex. 1), Defendant’s Notice misconstrues AMG, which addressed a narrow

question regarding the FTC’s ability to seek retrospective monetary relief. Plaintiff requests the

opportunity to clarify how the supplemental authority of AMG intersects with the prospective

injunctive relief sought by the FTC in this case. A Proposed Order is attached.

       Defendant has authorized Plaintiff to state that this Motion is unopposed.

DATED: April 30, 2021                        Respectfully submitted,

                                             /s/ Daniel Matheson
                                             Daniel Matheson (D.C. Bar 502490)

                                             Federal Trade Commission
                                             Bureau of Competition
                                             400 Seventh Street, S.W.
                                             Washington, D.C. 20024
Case 1:20-cv-03590-JEB Document 65 Filed 04/30/21 Page 2 of 3




                           Telephone: (202) 326-2075
                           Email: dmatheson@ftc.gov
                           Attorney for Plaintiff
                           Federal Trade Commission




                              2
          Case 1:20-cv-03590-JEB Document 65 Filed 04/30/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2021, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a Notice of Electronic

Filing to all counsel of record.



                                              /s/ Daniel Matheson
                                              Daniel Matheson (D.C. Bar 502490)

                                              Federal Trade Commission
                                              Bureau of Competition
                                              400 Seventh Street, S.W.
                                              Washington, D.C. 20024
                                              Telephone: (202) 326-2075
                                              Email: dmatheson@ftc.gov
                                              Attorney for Plaintiff
                                              Federal Trade Commission




                                                 3
